Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 USC 112(b). 
Claim 12 recites the limitation “the smartflow.” There is insufficient antecedent basis for this limitation in the claim. This render the claim vague and indefinite. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-6 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
1) A method for unifying business records data from different sources into a common format in the same repository, the method comprising: 

receiving, by an integration platform system, a first set of business records data from a customer records system, where the business records data comprises records in a first format; 

identifying a first transformation rule corresponding to the first format using the integration platform system, where the first transformation rule includes information for converting data from the first format to a unified format; 

converting each record in the first set of business records from the first format to the unified format by the integration platform system using the first transformation rule; 

and storing the first set of converted records in the unified format in a business records database.

Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mental processes. See MPEP 2106.04(a)(2)(III). 
When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data. See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Turning to each limitation individually, the identifying step merely requires observation and evaluation of rules that describe how to convert information. 
The converting step merely requires observation of a record, evaluation of a rule, and judgment as to whether the rule has been applied correctly to the record. 
The additional elements fail to integrate the exception. 
The additional element “1) A method for unifying business records data from different sources into a common format in the same repository, the method comprising” has no patentable weight because it does not breathe any meaning to the claim other than what is already in the body of the claim”. 
With respect to the additional element “receiving, by an integration platform system, a first set of business records data from a customer records system, where the business records data comprises records in a first format,” Examiner finds this element recites insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.05(g):  
. . . 
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 

Mere Data Gathering

With respect to “and storing the first set of converted records in the unified format in a business records database,” Examiner finds this element recites insignificant extra solution activity in the form of mere data gathering.  See id. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application. See MPEP 2106.05(g). 
The additional elements also fail to provide an inventive concept. 
With respect to “receiving, by an integration platform system, a first set of business records data from a customer records system, where the business records data comprises records in a first format,” Examiner finds this element cannot provide an inventive concept because it is analogous to storing and retrieving information in memory and/or electronic record keeping.  See MPEP 2106.05(d)(II) (emphasis added): 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

With respect to and “storing the first set of converted records in the unified format in a business records database,” Examiner finds this element cannot provide an inventive concept because it is analogous to storing and retrieving information in memory and/or electronic record keeping.  See language from MPEP 2106.05(d)(II) cited above.  
	For the reasons above, claim 1 recites an abstract idea without significantly more. 
Claim 2 recites “2) The method of claim 1, where the customer records system is an enterprise resource management (ERP) system.” This element is a field of use limitation and thus fails to integrate the exception and fails to provide an inventive concept. See MPEP 2106.05(h)  Thus, the claim is directed to an abstract idea without significantly more. 

Claim 3 recites “3) The method of claim 1, where the business records data comprises records of data values under fields and the fields are common to all records.” Examiner finds this element recites insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.05(g). Examiner finds this element cannot provide an inventive concept because it is analogous to storing and retrieving information in memory and/or electronic record keeping.  See MPEP 2106.05(d)(II). Thus, the claim is directed to an abstract idea without significantly more. 
Claim 4 recites “4) The method of claim 1, where the information for converting data from the first format to a unified format includes lists of fields in records to use unchanged, fields to add, fields to change, and fields to remove.” Examiner finds this element recites insignificant extra solution activity in the form of mere data gathering and thus does not integrate the abstract idea into a practical application.  See MPEP 2106.05(g). Examiner finds this element cannot provide an inventive concept because it is analogous to storing and retrieving information in memory and/or electronic record keeping.  See MPEP 2106.05(d)(II). Thus, the claim is directed to an abstract idea without significantly more. 
Claim 5 recites “Claim 5) The method of claim 4, wherein converting each record in the set of business records from the first format to the unified format includes importing data values in fields to use unchanged, adding fields from the list of fields to add, changing data values in fields to change, and removing data values of fields to remove” Examiner finds this step merely requires observation and evaluations of rules and can practically performed in the human mind with or without the aid of pen and paper. Thus, claim 5 is directed to an abstract idea without significantly more. 
Claim 6 recites “The method of claim 1, further comprising: receiving, by an integration platform system, a second set of business records data from a customer records system, where the business records data comprises records in a second format; identifying a second transformation rule corresponding to the second format using the integration platform system, where the second transformation rule includes information for converting data from the second format to a unified format; converting each record in the second set of business records from the second format to the unified format by the integration platform system using the second transformation rule; and storing the second set of converted records in the unified format in the business records database.” The identifying and converting steps in claim 6 are directed to an abstract idea for the reasons given above for claim 1's identifying and converting steps. The additional elements in claim 6 fail to integrate the exception and fail to provide an inventive concept for the reasons indicated above for claim 1’s preamble, storing and receiving steps.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pareek US 20070299885. 
With respect to claim 1, Pareek US 200702998855 teaches “1) A method for unifying business records data from different sources into a common format in the same repository, the method comprising: "receiving, by an integration platform system, a first set of business records data from a customer records system, where the business records data comprises records in a first format" in ¶ 67 (IBM DB2 and Oracle databases are in a first format and second format, respectively); 
 "identifying a first transformation rule corresponding to the first format using the integration platform system, where the first transformation rule includes information for converting data from the first format to a unified format" in ¶ 63 and ¶ 67 (identified rule  includes, for example, that the record must have a common transaction header);  
"converting each record in the first set of business records from the first format to the unified format by the integration platform system using the first transformation rule" in ¶ 63 and ¶ 67 (unified format is the "same common format in the transaction trail generated by the capture agent 106");  
"and storing the first set of converted records in the unified format in a business records database" in ¶ 3, ¶ 21 ¶ 45 and ¶ 46 (Examiner finds a relational database teaches a business records database); ¶ 63 and ¶ 67 (Pareek explicitly teaches business database in ¶ 3, however, the words "business records" have no patentable weight because they do not cause any steps to be performed and are not directed to any particular structure other than a general purpose computer and/or disk; even if they did have weight,  "business records" broadly includes any and all database records that are related to a business or business transactions in any way). 
With respect to claim 2, Pareek teaches “2) The method of claim 1, where the customer records system is an enterprise resource management (ERP) system in ¶ 48  ¶ 31 ¶ 67 (Examiner finds IBM DB2 and Oracle database systems are customer records systems). 
With respect to claim 3, Pareek teaches “3) The method of claim 1, where the business records data comprises records of data values under fields and the fields are common to all records" in ¶ 63 ("database vendor's proprietary format"  necessarily includes records of data values under fields and the fields are common to all records). 
With respect to claim 4, Pareek teaches "4) The method of claim 1, where the information for converting data from the first format to a unified format includes lists of fields in records to use unchanged, fields to add, fields to change, and fields to remove” in Fig. 3 (fields to add include those in Fig. 3); ¶ 63; ¶ 68 (heads are changed with change fields; fields to remove are none). 
With respect to claim 5, Pareek teaches “5) The method of claim 4, wherein converting each record in the set of business records from the first format to the unified format includes importing data values in fields to use unchanged” in ¶¶ 63, 67, 68 (transaction identification “originating from the data source 202” is imported into the header); 
“adding fields from the list of fields to add” in ¶ 63 (appending is adding); ¶ 69 (augmented metadata);  ¶72 (supplemental metadata); 
“changing data values in fields to change” in ¶ 67 (UDF header is changed);  
“and removing data values of fields to remove” in ¶ 69 (delete is removing).  
With respect to claim 6, Pareek teaches “6) The method of claim 1, further comprising: receiving, by an integration platform system, a second set of business records data from a customer records system, where the business records data comprises records in a second format” in ¶ 67 (IBM DB2 and Oracle databases are in a first format and second format, respectively; Examiner finds Pareek’s disclosure is enabled such it teaches  any number of business records in any number of formats)
“identifying a second transformation rule corresponding to the second format using the integration platform system, where the second transformation rule includes information for converting data from the second format to a unified format” in ¶ 63 and ¶ 67 (identified rule  includes, for example, that the record must have a common transaction header; rule applies to both DB2 and Oracle, for example); 
“converting each record in the second set of business records from the second format to the unified format by the integration platform system using the second transformation rule” in ¶ 63 and ¶ 67 (unified format is the "same common format in the transaction trail generated by the capture agent 106");  
“and storing the second set of converted records in the unified format in the business records database” in ¶ 3, ¶ 21 ¶ 45 and ¶ 46 (Examiner finds a relational database teaches a business records database); ¶ 63 and ¶ 67 (Pareek explicitly teaches business database in ¶ 3, however, the words "business records" have no patentable weight because they do not cause any steps to be performed and are not directed to any particular structure other than a general purpose computer and/or disk; even if they did have weight,  "business records" broadly includes any and all database records that are related to a business or business transactions in any way). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 8, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sainanee (US 11,086,827). 
With respect to claim 7 Sainanee (US 11,086,827) teaches “7) A method for executing an autonomous business records data process, the method comprising: receiving a request from a user account for executing a business records data process” in col. 5:21-29 (request to ingest data is a request to execute business records data process); col. 1:13-18; col. 19:42-47; col. 21:12-16 (business records data processes taught); 
“where the business records data process comprises a state model specifying types of input data, execution tasks, and output data while maintaining a current state” in col. 6:42-62 (input data must be of a certain type; execution tasks include validation tasks); col. 6:63-col. 7:17 (output data includes whether the data is validated or not; health score, etc.); 
“creating an execution instance of the state model for the requested business records data process and allocating information fields” in col. 6:42-62 (execution instance of validation is the management function 122, for example; information fields allocated include a value must be included in a set of allowable values); 
“retrieving information to fill the information fields from one or more business records databases” in col. 6:59-63 (new data/records being ingested into the datasets is the information used to fill in the information fields); 
“and executing the state model of the business records data process” in col. 6:59-col. 7:17 (validation rule are applied—this is the execution of the state model). 
With respect to claim 8, Sainanee teaches “8) The method of claim 7, where at least one business records database includes business records in a unified format” in col. 10:42-53 and col. 10:62-col. 11:7 (records that do not pass validation can be rejected; Examiner finds this teaches a unified format). 
With respect to claim 12, Sainanee teaches “12) The method of claim 9, where human review, approval, and information seeking are integrated in the smartflow through a user interface” in col. 11:3-7 and 11:23-33 (enabling the schema teaches human view and approval; the request to enable the schema is an information seeking request).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sainanee. 
With respect to claim 9, Sainanee teaches “9) The method of claim 7, wherein retrieving information to fill the information fields further comprises: constructing an [message] to a recipient requesting additional information for at least one of the information fields” in col. 11:3-7 and 11:23-33 )message sent to a user to elicit a response); 
“when an . . . response to the email is received, where the . . . response includes text and. . .” in col. 11:3-7 and 11:23-33 (message includes inherently includes text because a human has to understand it);  
“extracting from the . . .response text and . . . the additional information for the at least one of the information fields” in col. 11:3-7 and 11:23-33 (additional information includes whatever information is additional in the new schema, for example). 
It appears Sainanee fails to explicitly teach emails with attached documents. However, Examiner takes official notice that emails and emails with attached documents were well known in the art before the effective filing date of the invention. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “when an [message] response to the [message]  is received, where the [message]  response includes text. . .” to include the message as an email and to modify the email to include an attachment. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to “extracting from the [message] response text and . . . the additional information for the at least one of the information fields” to include the message as an email and the email to include an attachment. 
The motivation would have been to allow a user to quickly and conveniently provide relevant, important information to requestor.
With respect to claim 10, Sainanee te10) The method of claim 9, wherein constructing an [message] utilizes natural language models and processing to generate text around information fields to be returned” in col. 11:3-7 and 11:23-33 (a user inherently would use natural language and a computer processor to compose a message and to place text (English grammar) around the information to be returned; Examiner also finds this claim broadly includes quoting, bolding, bracketing or otherwise delineating (generating text around) information fields in the body of an email; “using natural language models” and “processing” broadly includes using the English language to type in the delineations using a computer). 
It appears Sainanee fails to explicitly teach emails. However, Examiner takes official notice that emails  ere well known in the art before the effective filing date of the invention. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the message to include an email in the element  “wherein constructing an [message] utilizes natural language models and processing to generate text around information fields to be returned” The motivation would have been to allow a user to quickly and conveniently provide relevant, important information to requestor.
With respect to claim 13, Sainanee teaches 13) The method of claim 7, wherein retrieving information to fill the information fields further comprises: using [software]. to construct a request for additional information from [a user].” in col. 2:57-63 (Examiner finds “solicit additional metadata from the providing user” teaches requesting additional information); 
“sending the request for additional information to [a user]” in col. 2:57-63 (Examiner finds “solicit additional metadata from the providing user” teaches requesting additional information);
“receiving a response from [the user] and extracting the additional information from the response” in col. 2:57-63 (Examiner finds “solicit additional metadata from the providing user” teaches requesting additional information; this involves sending a request to the user and user returning a response. 
It appears Sainanee fails to teach using an API, “from an ERP database”; “to a the ERP database” and “from the EPP.” 
However, Examiner takes official notice that APIs and  ERP databases were well known in the art before the effective filing date of the invention. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to modify “retrieving information to fill the information fields further comprises: using [software] to construct a request for additional information from [a user]” to include an API and an ERP database respectively. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to modify “receiving a response from [the user] and extracting the additional information from the response” to include an ERP database. 
The motivation would have been to quickly provide richer data (see Sainanee col. 2:61-63) with minimal user intervention. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159